145 F.3d 1341
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.United States of America, Plaintiff-Appellee,v.Joseph Martin BAILIE, Defendant-Appellant.
No. 96-10489.D.C. No. CR-96-00001-2-HDM.
United States Court of Appeals, Ninth Circuit.
Submitted May 15, 1998**.Decided May 19, 1998.

Appeal from the United States District Court for the District of Nevada Howard D. McKibben, District Judge, Presiding.
Before LAY***, KOZINSKI, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM*


2
Viewing the evidence in the light most favorable to the prosecution, a rational jury could have found beyond a reasonable doubt that Bailie used a firearm (i.e., a bomb) in relation to a crime of violence.  See Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979).  The prosecution's evidence included testimony of co-conspirator Hurst that Bailie did participate in the offense and testimony indicating that a pair of pliers found in Bailie's truck had made the cuts on the wire used in the device, that the duct tape used was the same as the tape taken from Bailie's truck, and that the day before the crime Bailie was seen picking up a barrel that matched the description of the one used in the explosive device.


3
Conviction and punishment for Count 3 (violating 18 U.S.C. § 924(c)(1)) in addition to Counts 1 and 2 (conspiracy and attempt to violate 18 U.S.C. § 844(f)) does not create a double jeopardy problem simply because a single destructive device formed the basis of all three offenses.  "Congress intended to punish both the crime of violence effected by the use of the bomb under 18 U.S.C.  [§ 844] and, cumulatively, to add the punishment for carrying the bomb in relation to this crime of violence. 18 U.S.C. § 924(c)(1) and (2)."  United States v. Mathews 36 F.3d 821, 823 (9th Cir.1994).  See also United States v. Collins, 109 F.3d 1413, 1420 (9th Cir.1997).


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R.App. P. 34(a); 9th Cir.  R. 34-4


**
 * The Honorable Donald P. Lay, Senior United States Circuit Judge for the Eighth Circuit Court of Appeals, sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3